Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This action is in response to amendment filed on May 10, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer et al. U.S Patent Application Publication Number 2016/0261665 A1 (hereinafter Stockhammer), and further in view of Katsumata et al. U.S Patent Application Publication Number 2021/0021880 A1 (hereinafter Katsumata).


As per claims 1, 9, 17, Stockhammer discloses a method for receiving media data of a session, the method comprising: 
receiving (see client device receiving manifest in form of LSID for the LCT sessions on page 21 section [0383]) a media presentation description (MPD) file (see media presentation description (MPD) is a manifest filing to determine how to access different movie fragments of various presentations on page 7 section [0083]) and one or more session-based description (SBD) files (see plurality of layered coding transport (LCT) sessions each with their own layered coding transport (LCT) Session Instance Description (LSID), or session-based description (SBD) as claimed, representative of a plurality of LCT sessions for the media content on page 8 section [0105-0106]), the MPD file including one or more one or more time periods (see MPD defines one or more Periods with start time attribute for each period on page 3 section [0045]) and essential property descriptors (see EssentialProperty descriptor on page 18 section [0306]) for session-based dynamic adaptive streaming over hypertext transfer protocol (DASH) (see Dynamic Adaptive Streaming over HTTP (DASH) media presentation on page 8 section [0106]), each of the one or more essential property descriptors for session-based DASH being associated with a different SBD file in the one or more SBD files (see each layered coding transport sessions with its own LCT session Instance Description (LSID), or SBD files as claimed, for describing corresponding LCT sessions on page 8 section [0105]), and each of the one or more periods being associated with a different start time (see period representation expressed relative to the start time of the period on page 3 section [0047]);
determining, for one of the one or more periods (see MPD determining when each segment is available based on starting time and duration of segments on page 7 section [0084] see MPD schedule segment availability time on page 17 section [0278] and use of wall-clock timing on page 17 section [0280] and see period element in the MPD with start time on page 3 section [0045]) in the MPD file, whether the period has a supplemental property descriptor (see SupplementalProperty descriptor for certain LCT sessions on page 18 section [0307]) for session-based DASH (see server device construct the LSID to include data that include attributes such as EssentialProperty and SupplementalProperty on page 21 section [0381]); and
applying all of the one or more SBD files to the one period of the one or more periods (see sequence of one or more periods with defined with different start time attributes on page 3 section [0045] and see if no descriptor selection is provided by the session filter, all streams may be forwarded to the handler for processing on page 18 section [0309] and see client extract packets from different LCT sessions of the selected representations based on when the packet to be released on page 21 section [0385]).
Stockhammer do not disclose expressly: determining, for one of the one or more periods in the MPD file, whether any supplemental property descriptor for session-based DASH exists in the MPD file for the one period of the one or more periods; and
in response to a determination that no supplemental property descriptor for session-based DASH exists in the MPD file for the one period of the one or more periods, applying all of the one or more SBD files to the one period of the one or more periods.
Katsumata teaches: determining, for one of the one or more periods in the MPD file, whether any (see checking all pieces of SupplementalProperty in S324 on page 14 section [0264]) supplemental property descriptor for session-based DASH exists in the MPD file for the one period of the one or more periods (see checking if SupplementalProperty is specified or not step 330 exists on page 14 section [0268] and Figure 27); and
in response to a determination that no supplemental property descriptor for session-based DASH exists in the MPD file for the one period of the one or more periods (see if the SupplementalProperty is not specified S330: No response on page 14 section [0268] and Figure 27), applying all of the one or more SBD files to the one period of the one or more periods (see applying the predetermined default files or preselection components, or all of the one or more SBD files as claimed, on page 14 section [0268]).
Stockhammer and Katsumata are analogous art because they are from the same field of endeavor, MPD DASH session management systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to determining if a supplemental property descriptor exists for the one or more periods.  The motivation for doing so would have been to check and properly apply all supplemental property descriptor (see page 14 section [0267-0268] in Katsumata).  Therefore, it would have been obvious to combine Stockhammer and Katsumata for the benefit of checking if a supplemental property descriptor exists for application to obtain the invention as specified in claims 1, 9, 17.



As per claims 2, 10, 18, Stockhammer and Katsumata disclose the method of claim 1, wherein each of the one or more essential property descriptors for session-based DASH includes an identification (ID) value that identifies the associated SBD file (see each LCT transport sessions, or plurality of session-based DASH as claimed, include LCT session Instance Description (LSID), on page 8 section [0105], recording attributes on page 18 section [0284] such as an identifier for the id element on page 18 section [0285] in Stockhammer).

As per claims 3, 11, 19, Stockhammer and Katsumata disclose the method of claim 2, further comprising:
in response to a determination that at least one supplemental property descriptor for session-based DASH (see SupplementalProperty descriptor on page 18 section [0307] in Stockhammer) exists (see checking if SupplementalProperty is specified or not step 330 exists on page 14 section [0268] and Figure 27 in Katsumata) in the MPD file for the one period of the one or more periods (see sequence of one or more periods with defined with different start time attributes on page 3 section [0045] in Stockhammer), 
determining whether an ID value (see identifier value on page 18 section [0285] in Stockhammer) in the at least one supplemental property descriptor for session-based DASH is included in one of the one or more essential property descriptors for session-based DASH (see group association using the group attribute on page 18 section [0286] in Stockhammer).

As per claims 4, 12, 20, Stockhammer and Katsumata disclose the method of claim 3, further comprising:
in response to a determination (see checking if SupplementalProperty is specified or not step 330 exists on page 14 section [0268] and Figure 27 in Katsumata) that the ID value (see identifier value on page 18 section [0285] in Stockhammer) in the at least one supplemental property descriptor (see SupplementalProperty descriptor on page 18 section [0307] in Stockhammer) for session-based DASH being included in the one of the one or more essential property descriptors for session-based DASH (see group association using the group attribute on page 18 section [0286] in Stockhammer).

applying one SBD file associated with the ID value in the one of one or more essential property descriptors for session-based DASH to the one period of the one or more (see sequence of one or more periods with defined with different start time attributes on page 3 section [0045] in Stockhammer) periods (see MPD determining when each segment is available based on starting time and duration of segments on page 7 section [0084] in Stockhammer). 

As per claims 5, 13, Stockhammer and Katsumata disclose the method of claim 3, further comprising:
in response to a determination (see checking if SupplementalProperty is specified or not step 330 exists on page 14 section [0268] and Figure 27 in Katsumata) that the ID value (see identifier value on page 18 section [0285] in Stockhammer) in the at least one supplemental property descriptor (see SupplementalProperty descriptor on page 18 section [0307] in Stockhammer) for session-based DASH is not included in any of the one or more essential property descriptors for session-based DASH (see group association using the group attribute on page 18 section [0286] in Stockhammer).
determining that none (see MPD manifest determining timing for segment available on page 17 section [0278] and see no stream is selected on page 18 section [0309] and see when no MPD information is needed at all, MPD can be empty on page 8 section [0091] in Stockhammer) of the one or more SBD files is to be applied to the one period of the one or more (see sequence of one or more periods with defined with different start time attributes on page 3 section [0045] in Stockhammer) periods.

As per claims 6, 14, Stockhammer and Katsumata disclose the method of claim 1, wherein each of the one or more essential property descriptors for session-based DASH includes an attribute indicating a uniform resource locator (URL) address for the associated SBD file (see each segments may be associated with a unique uniform resource locator (URL) on page 9 section [0111] in Stockhammer).

As per claims 7, 15, Stockhammer and Katsumata disclose the method of claim 1, wherein
each of the one or more essential property descriptors for session-based DASH includes an attribute indicating that the respective essential property descriptor is used for session-based DASH (see EssentialProperty attribute on page 18 section [0306] as attribute in each session on page 18 section [0284] in Stockhammer), and
each supplemental property descriptor for session-based DASH includes an attribute indicating that the respective supplemental property descriptor is used for session-based DASH (see SupplementalProperty attribute on page 18 section [0307] as attribute in each session on page 18 section [0284] in Stockhammer).

As per claims 8, 16, Stockhammer and Katsumata disclose the method of claim 1, wherein the applying further comprises:
applying all of the one or more SBD files (see determining SupplementalProperty  attributes on LSID on page 21 section [0381] that needs to be applied to the session on page 21 section [0380] in Stockhammer) to a request associated with the one period of the one or more (see sequence of one or more periods with defined with different start time attributes on page 3 section [0045] in Stockhammer) periods based on a predefined order of the one or more SBD files (see MPD determining when each segment is available based on starting time and duration of segments on page 7 section [0084] see MPD schedule segment availability time on page 17 section [0278] and use of wall-clock timing on page 17 section [0280] in Stockhammer).



Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. As per claims 1, 9, 17, the applicant asserts Stockhammer and Katsumata do not disclose expressly: “determination that no supplemental property exists in the MPD for the particular period” and in response “applying all SBD files to the particular period” (see Remarks on page 11).  The examiner respectfully disagrees.
Katsumata teaches: determining, for one of the one or more periods in the MPD file, whether any (see checking all pieces of SupplementalProperty in S324 on page 14 section [0264]) supplemental property descriptor for session-based DASH exists in the MPD file for the one period of the one or more periods (see checking if SupplementalProperty is specified or not step 330 exists on page 14 section [0268] and Figure 27); and
in response to a determination that no supplemental property descriptor for session-based DASH exists in the MPD file for the one period of the one or more periods (see if the SupplementalProperty is not specified S330: No response on page 14 section [0268] and Figure 27), applying all of the one or more SBD files to the one period of the one or more periods (see applying the predetermined default files or preselection components, or all of the one or more SBD files as claimed, on page 14 section [0268]).
Katsumata discloses the step of checking all pieces of SupplementalProperty in S324, or determining any supplemental property descriptor exists as claimed (see page 14 section [0268] and Figure 27).
Katsumata discloses applying the predetermined default files or preselection components, or all of the one or more SBD files as claimed (see page 14 section [0268] and Figure 27).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN S CHOU/Primary Examiner, Art Unit 2451